Citation Nr: 1106642	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-18 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an initial disability rating for a right knee 
disability with degenerative joint disease in excess of 10 
percent prior to October 27, 2009 and in excess of 20 percent as 
of October 27, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served in the U.S. Army National Guard from November 
1975 to September 1990 and on active duty from March 1976 to July 
1976

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  During the pendency of the appeal, an increased 
evaluation from 10 percent to 20 percent was granted by a May 
2010 rating decision.  The Board notes, with respect to increased 
ratings, that with a claim for an original or increased rating, 
the appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993). The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, but 
less than the maximum available benefit, does not abrogate the 
appeal.  Id.  As such, the Board maintains jurisdiction over the 
matter.  

In January 2011, the Veteran testified before the undersigned 
during a video conference hearing.  A copy of the proceeding has 
been associated with the claims file.  

The matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Veteran will be notified if 
further action is required.  


REMAND

During the January 2011 Board hearing, the Veteran testified that 
he was granted SSA disability benefits in December 2010.  He 
indicated that during the adjudication of his SSA disability 
benefits, his heart and his knee were examined.  The decision and 
supporting medical documentation relating to the SSA disability 
benefits have not been associated with the claims file. When VA 
has notice that a veteran is receiving disability benefits from 
the SSA, and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting SSA 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Golz v. Shinseki, 590 F.3d 
1217 (Fed. Cir. 2010); see also Hayes v. Brown, 9 Vet. App. 67 
(1996).  Based upon the Veteran's testimony, the SSA records may 
be potentially relevant to his service connection claim.  As 
such, these SSA disability records should be obtained. 

The Veteran also testified during his Board hearing that his 
right knee symptoms have become more severe since his last VA 
examination in October 2009. The Veteran specifically noted that 
his pain had become worse and he experienced instability which 
was not objectively noted during the October 2009 VA examination.  
As such, VA is required to afford the Veteran a contemporaneous 
VA examination to assess the current nature, extent and severity 
of his right knee disability.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

Finally, during the Veteran's Board hearing, he indicated seeking 
treatment from the VA Medical Center in Indianapolis, Indiana.  
The RO should obtain these treatment records on remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the decision and records 
pertinent to the Veteran's claim for SSA 
disability benefits.  All efforts to 
obtain these records should be fully 
documented, and SSA should provide a 
negative response if records are not 
available. 

2. Obtain VA treatment records from the VA 
Medical Center in Indianapolis, Indiana. 

3. After the above-mentioned development 
has been completed to the extent possible, 
the Veteran should again be afforded a VA 
examination to evaluate the nature and 
severity of his service-connected right 
knee disability.  The claims folder and 
a copy of this Remand must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.

Based on the medical findings and a review 
of the claims file, the examiner should 
address the level of social and 
occupational impairment attributable to 
the Veteran's knee disorder.  The examiner 
must provide accurate and fully 
descriptive assessments of all clinical 
findings resulting from the Veteran's 
service-connected right knee disorder.  If 
it is not possible to differentiate 
between impairment resulting from his knee 
disorder and impairment resulting from any 
other nonservice-connected disorder, the 
examiner should state this in the report.  

In addition to assessing the Veteran's 
current status and symptomatology, the VA 
examiner should conduct a thorough review 
of the medical evidence of record and, to 
the extent possible, provide a medical 
opinion as to the evolving nature and 
severity of the Veteran's right knee 
disorder.  Specifically, the examiner 
should formulate a medical opinion as to 
whether the Veteran's current 
symptomatology has increased in severity 
since the October 2009 VA examination.  
The examiner should also opine as to the 
Veteran's ability to obtain gainful 
employment due to his right knee disorder.  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report 
and clearly indicate what records were 
reviewed in reaching such opinions.  If 
the examiner is unable to provide the 
requested information or opinions with any 
degree of medical certainty, the examiner 
should clearly indicate that. 

4.  The Veteran must be advised of the 
importance of reporting the above-
scheduled VA examination and of the 
possible adverse consequences, to include 
the denial of his claim, of failing to so 
report.  See 38 C.F.R. § 3.655 (2010).

5. Thereafter, the RO should review all 
the evidence received since the May 2010 
supplemental statement of the case and 
readjudicate the claim on the merits.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


